Citation Nr: 0707131	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  97-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1997 for the award of service connection for residuals of a 
right ankle injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for residuals of a right ankle injury, with a 20 
percent evaluation, effective January 28, 1997.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Houston, Texas RO, 
which certified this case for appellate review.  

In a March 2000 decision the Board denied an effective date 
earlier than January 28, 1997 for the award of service 
connection for residuals of a right ankle injury.  The 
veteran appealed the March 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2001 order the Court vacated the March 2000 Board 
decision and remanded it for readjudication.  

In April 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Thus, in 
June 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.  

The Board also remanded the claim for further development in 
March 2004 and April 2006.  That development has been 
completed.  

The April 2006 remand noted that, in September 2004, the 
veteran had claimed entitlement to service connection for a 
bilateral knee disability and bilateral hearing loss, and an 
increased evaluation for residuals of a right ankle injury.  
The April 2006 remand referred these matters to the RO for 
appropriate action.  It does not appear that these matters 
have been adjudicated, and they are again referred to the RO 
for appropriate action.  

In addition, an August 2005 letter VA's Debt Management 
Center informed the veteran that there had been a change in 
his entitlement to benefits, resulting in an overpayment and 
that he had the right to dispute the debt and request waiver.  
A December 2005 e-mail suggests that the veteran had filed a 
claim for waiver of the overpayment, however, no such claim 
appears in the claims file.  This matter is also referred to 
the RO for appropriate action.   


FINDINGS OF FACT

1.  The veteran's VA Form 21E-1990 (Veteran's Application for 
Program of Education or Training) was received on August 7, 
1973.  

2.  In a December 1973 rating decision, the RO determined 
that the veteran had a 10 percent service connected 
disability of the right ankle for vocational rehabilitation 
purposes.  

3.  On January 28, 1997 the veteran filed a claim for 
disability compensation benefits for a right ankle 
disability.  

4.  Prior to the January 28, 1997 claim, there is no 
communication from the veteran that may be construed as a 
formal or informal claim for compensation for a right ankle 
disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 
1997 for the award of service connection for residuals of a 
right ankle injury have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2006).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

March 2004 and May 2006 VCAA letters informed the veteran of 
what information and evidence was necessary to establish 
entitlement to an earlier effective date for the grant of 
service connection.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

With respect to the fourth element, the March 2004 VCAA 
letter stated, "Please provide us with any evidence or 
information you may have pertaining to your appeal."  Thus, 
the veteran was adequately advised of the fourth element of 
the duty to notify.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, service connection has already been established 
and the veteran is seeking an earlier effective date, thus, 
the first four Dingess/Hartman notice elements have been 
satisfied.  

The Dingess Court held that once service connection has been 
established, the claim is substantiated and further VCAA 
notice is not required.  In any event, as discussed above, 
the veteran has been provided notice in regard to the 
effective date of the grant of service connection, thus 
satisfying the fifth element.  The veteran has been advised 
regarding all five Dingess/Hartman notice elements.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, VCAA 
notice could not have been provided prior to the initial 
denial, because the VCAA did not become effective until after 
the initial decision on the claim.  In such a case, the 
timing deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The October 2006 
supplemental statement of the case (SSOC) readjudicated the 
issue on appeal by considering the claim based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, VA and private 
treatment records, and vocational rehabilitation records from 
1998 to 2005 have been associated with the claims file.  

The Board notes that no vocational rehabilitation folder 
including records prior to the 1998 has been associated with 
the claims file.  The April 2006 remand specifically 
instructed that the veteran's vocational rehabilitation 
folder for the period beginning in August 1973, to include 
the original application, should be requested, and that if 
the folder had been destroyed or was otherwise not available, 
the RO or AMC should document that fact and should notify the 
veteran of the absence of the records.  

March and July 2006 e-mails in the claims file reflect that 
requests were made to the Waco and Houston ROs for the 1973 
vocational rehabilitation folder, however, a note on the most 
recent e-mail, from the Houston RO, reflects the records 
could not be located.  

The October 2006 SSOC informed the veteran that requests for 
his Chapter 34 records had been made in May and July 2006, 
but that no records could be located.  Therefore, as the fact 
that the requested records could not be located was 
documented, and the veteran received notice of this fact in 
the most recent SSOC, the Board finds that VA has complied 
with remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Analysis

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2002); 
38 C.F.R. § 3.400(b) (2006).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim; such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The veteran has consistently asserted that he is entitled to 
an effective date earlier than January 28, 1997 for the award 
of service connection for residuals of right ankle injury 
based on a 1973 vocational rehabilitation claim.  The veteran 
filed an application for a program of education or training 
in August 1973.  In that claim he indicated that he had not 
previously applied for any type of VA benefits, including 
disability compensation or pension.  This application makes 
no mention of a right ankle injury.  

A September 1973 deferred rating decision indicated that the 
veteran's ankle was unstable three years earlier and that, as 
there was no record of treatment or continued complaint, it 
could not be said that a 10 percent disability was present, 
therefore, examination was ordered.  While this deferred 
rating decision classified the type of claim as a disability 
claim (the only other options being death or accrued), there 
is no indication that the veteran was asserting that he had 
an ankle condition related to service.  

The veteran's right ankle was evaluated at VA examination in 
November 1973.  The veteran reported twisting his right ankle 
in service in 1969, after which he was in a cast off and on 
until discharge.  He reported that, since discharge, the 
right ankle caused him some trouble with swelling, pain when 
walking over rough ground, and sometimes when doing athletic 
activities.  The diagnosis was sprain of ankle joint, right, 
with recurrent episodes.  X-rays revealed no right ankle 
abnormalities.  Although the examination report indicated 
that the purpose of the examination was compensation, there 
is no indication in the report that the veteran was seeking 
service connection for the right ankle disability, nor did 
the VA examiner express an opinion regarding a relationship 
between the veteran's right ankle disability and service.  
Further, the request for the November 1973 VA examination 
specifically indicated that the priority of examination was 
eligibility for vocational rehabilitation.  The box 
indicating that the examination was for an original (service 
connection) claim was left unchecked.  

A December 1973 rating decision found that the veteran had a 
10 percent service connected disability of a sprain of the 
ankle joint, right, with recurrent episodes.  This rating 
decision also specifically indicated that it was for purposes 
of vocational rehabilitation.  

Following the December 1973 rating decision, the veteran 
submitted a declaration of marital status in July 1975 and 
made a request for a copy of his claims file in December 
1996.  On January 28, 1997 he filed a claim of entitlement to 
service connection for his right ankle.  There are no other 
communications from the veteran between the August 1973 and 
January 1997 claims.  

Despite the veteran's allegations to the contrary, there is 
no basis for the assignment of an effective date earlier than 
January 28, 1997 for the award of service connection for 
residuals of a right ankle injury.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2)(i).  

The August 1973 claim made no mention of the veteran's right 
ankle, or any desire to establish service connection.  In 
addition, while the November 1973 VA examination included a 
diagnosis of recurrent right ankle sprain, and the December 
1973 rating decision established that this right ankle 
disability was service connected and evaluated as 10 percent 
disabling, these findings were in regard to vocational 
rehabilitation.  There is no indication in any document prior 
to January 28, 1997 that the veteran intended to file a claim 
for service connection for his right ankle disability.  

This conclusion is bolstered by the veteran's response on his 
January 1997 claim in regard to the question of whether he 
had previously filed a claim for any benefit with VA.  The 
veteran responded only that he had filed a claim for 
veteran's educational assistance and home, and left unchecked 
a box which would have indicated that he had previously filed 
a claim for disability compensation or pension.  

As such, there is no evidence of record prior to January 28, 
1997, indicating that the veteran intended to file a claim 
for service connection for residuals of a right ankle injury.  
As neither the August 1973 claim nor the November 1973 VA 
examination report included any communication from the 
veteran identifying service connection as a benefit sought, 
neither can constitute an informal claim.  38 C.F.R. § 3.155.  

The March 2001 Joint Motion for Remand instructed that the 
Board should consider the duty to assist the veteran in 
development of all claims arising out of an articulated 
claim, in regard to the August 1973 claim.  See Schroeder v. 
West, 212 F. 3d 1265 (Fed. Cir. 2000).  

While VA is obligated to consider all possible bases for 
compensation, VA is not required to consider claims that have 
not been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 
(1993) (an informal claim must identify the benefit sought); 
see also Criswell v Nicholson, 20 Vet. App. 501, 503 (citing 
McPhee v. Nicholson 459 F.3d 1323, 1326-7 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits); 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the 
Board is not required to anticipate a claim where no 
intention to raise it was expressed).  

As the veteran did not express an intent to file a claim for 
service connection for a right ankle disability prior to 
January 28, 1997, (nor did he even mention his right ankle in 
the August 1973 application for program of education or 
training) there was no duty to assist him in development of 
such a claim.  

The Board has considered the argument raised by the veteran 
in his August 1997 notice of disagreement (NOD), that, due to 
receiving conflicting information from VA personnel, he was 
unable to ask the right questions and get the proper 
counseling to follow up on the December 1973 rating decision.  
However, the Supreme Court has specifically held that 
payments of money from the Federal Treasury are limited to 
those authorized by statute, and that faulty advice from a 
Federal employee cannot serve as the basis for an award of 
benefits absent a statute authorizing such payment.  Office 
of Personnel Management v. Richmond, 110 S. Ct. 2465 (1990).  
The Court has applied Richmond to hold that faulty advice 
from a VA employee cannot serve as the basis for an earlier 
effective date for the award of benefits.  McTighe v. Brown, 
7 Vet. App. 29 (1994).  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.157(b)(1), under which the date of outpatient or hospital 
examination or the date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  

Although the November 1973 VA examination included a 
diagnosis of recurrent sprained right ankle, this examination 
report cannot constitute an informal claim for service 
connection as the examination occurred more than a year prior 
to the veteran's claim specifying the benefit sought.  
38 C.F.R. § 3.157(b)(1).  

Since the veteran did not submit a claim for service 
connection for a right ankle disability within one year of 
separation form service, as a matter of law, the effective 
date can be no earlier than the date of the claim.  38 C.F.R. 
§ 3.400(b).  

Prior to January 28, 1997, the veteran had not submitted any 
communication indicating an intent to apply for service 
connection for a right ankle disability.  38 C.F.R. § 3.155.  

Because the effective date for the grant of service 
connection is contingent on the date of claim, and the weight 
of the evidence fails to establish any claim for the benefit 
sought as having been filed or pending prior to January 28, 
1997, the weight of the evidence is against the claim for an 
earlier effective date.  As the weight of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date earlier than January 28, 
1997 for the award of service connection for residuals of a 
right ankle injury is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


